Exhibit 10.219 

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED

LONG-TERM INCENTIVE PLAN AND DIRECTOR EQUITY PLAN

 

The Second Amended and Restated Long-Term Incentive Plan and Director Equity
Plan adopted by the Board of Directors of Dollar Thrifty Automotive Group, Inc.
(“DTAG”) on December 9, 2008 and originally adopted by the stockholders of DTAG
on May 20, 2005 (the “Plan”), is hereby amended as follows effective March 31,
2009:

 

 

1.

By deleting Section 18(b) in its entirety and replacing it with the following:

 

“(b) The Board will not, without the further approval of the Shareholders of the
Company, authorize the amendment of any Option Right or Appreciation Right to
reduce the Option Price or the Base Price, respectively. Furthermore, no Option
Right or Appreciation Right will be cancelled and replaced with cash or awards
having a lower Option Price or Base Price, as applicable, without further
approval of the Shareholders of the Company. This Section 18(b) is intended to
prohibit the re-pricing of “underwater” Option Rights and/or Appreciation Rights
and will not be construed to prohibit the adjustments provided for in Section 12
of the Plan.”

 

 

2.

By deleting the first sentence of Section 18(h) and replacing it with the
following:

 

“(h) The Board may amend the terms of any award theretofore granted under this
Plan prospectively or retroactively, subject to the restrictions set forth in
Section 12 and Section 18(b) above, and no amendment shall impair the rights of
any holder without his or her consent.”

 

This First Amendment (the “First Amendment”) was approved by the Board of
Directors of DTAG effective March 31, 2009.

 

 

 